Case: 4:17-cr-00530-RWS-NAB Doc. #: 196 Filed: 11/02/20 Page: 1 of 3 PageID #: 1032




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

  UNITED STATES OF AMERICA,                   )
                                              )
                   Plaintiff,                 )
                                              )
             vs.                              )      Case No. 4:17 CR 530 RWS
                                              )
  ALFONSO R. HAYDEN,                          )
                                              )
                   Defendant.                 )

                                MEMORANDUM AND ORDER

         The Court referred this matter to United States Magistrate Judge Nannette A.

  Baker for a report and recommendation on pending motions pursuant to 28 U.S.C.

  ' 636(b). On September 30, 2020, Judge Baker filed her Report and

  Recommendation that defendant’s motion to dismiss and motion for obstruction of

  justice should be denied as meritless, while defendant’s motions in limine should

  be denied without prejudice as premature. [170].

         Defendant objects to the Report and Recommendation by raising the same

  arguments made in front of Judge Baker, and this Court has conducted a de novo

  review of all matters relative to defendant’s motions and objections. 1 Plaintiff has


  1
    Defendant also filed a notice of interlocutory appeal [179], which was dismissed for lack of
  jurisdiction by the Eighth Circuit Court of Appeals on October 22, 2020. [184]. The mandate
  issued the same day. [185]
                                                    1
Case: 4:17-cr-00530-RWS-NAB Doc. #: 196 Filed: 11/02/20 Page: 2 of 3 PageID #: 1033




  also filed a response to defendant’s objections. [182]. After careful

  consideration, I will adopt and sustain Judge Baker’s thorough Report and

  Recommendation in its entirety and deny the motion to dismiss and motion for

  obstruction of justice. I agree with Judge Baker’s analysis that defendant’s speedy

  trial rights were not violated for the reasons set out in the Report and

  Recommendation. Defendant (on his own and through counsel) filed numerous

  motions and requests for extension of time which tolled the speedy trial clock.

  Defendant’s sixth amendment rights have not been violated, and the motion to

  dismiss will be denied. As for defendant’s motion for obstruction of justice,

  Judge Baker also correctly concluded that the statute upon which defendant relies,

  18 U.S.C. § 1519, does not provide a defendant with grounds to move for dismissal

  of an indictment. To the extent defendant is attempting to challenge the

  sufficiency of the indictment, Judge Baker correctly concluded the indictment was

  sufficient and correctly decided that defendant’s motion should also be denied on

  that basis. Finally, Judge Baker correctly concluded that any motions in limine

  under Fed. R. Civ. P. 901(a) which relate to the admission of evidence at trial

  should be denied without prejudice to being raised before me at the trial of this

  matter. Defendant should file any motions in limine in accordance with the Order

  Setting Trial and Procedures in Criminal Cases issued on October 9, 2020. [175].

                                             2
Case: 4:17-cr-00530-RWS-NAB Doc. #: 196 Filed: 11/02/20 Page: 3 of 3 PageID #: 1034




        Accordingly,

        IT IS HEREBY ORDERED that the Report and Recommendation filed on

  September 30, 2020 [170] is adopted and sustained in its entirety.

        IT IS FURTHER ORDERED that defendant’s objections to the Report and

  Recommendation [177] are overruled.

        IT IS FURTHER ORDERED that defendant’s motion to dismiss [149] and

  motion for obstruction of justice [145] are denied, and defendant’s motions in

  limine [99, 146] are denied without prejudice to being refiled in accordance with

  the Order Setting Trial and Procedures in Criminal Cases [175].




                                  __________________________________
                                  RODNEY W. SIPPEL
                                  UNITED STATES DISTRICT JUDGE


  Dated this 2nd day of November, 2020.




                                           3
